EXHIBIT 10.1

SUBLEASE

THIS SUBLEASE (this “Sublease”) is made and entered as of July 11, 2008 (the
“Commencement Date”), by and between LION, INC., a Washington corporation
(“Sublessor”), and BEANSTALK NETWORKS ACQUISITION LLC, a Florida limited
liability company (“Sublessee”).

RECITALS

A.        Sublessor leases from Clark, Banks & Peacock, dba Pacific Alpine, a
Washington general partnership (“Lessor”), certain premises consisting of the
entire building (approximately 8,376 square feet) located at 2801 Hollycroft
Street, Gig Harbor, WA 98335 (the “Building” or “Premises”), under that certain
Lease Agreement dated as of April 1, 2004  (the “Master Lease”).  A copy of the
Master Lease is attached hereto as Exhibit A.  Capitalized terms used and not
defined in this Sublease shall have the respective meanings set forth in the
Master Lease.

B.        Sublessor and Sublessee have entered into that certain Asset Purchase
Agreement dated as of May 12, 2008 (the “APA”) under which Sublessee is
purchasing substantially all of Sublessor’s assets and assuming certain of
Sublessor’s liabilities as more fully set forth therein.

C.        Pursuant to the APA, Sublessor has agreed to sublease the portion of
the Premises described below to Sublessee on the terms and conditions
hereinafter set forth.

D.        It is the parties’ intent that the Commencement Date shall be the same
day as the “Closing” of the transactions contemplated by the APA (“Closing”).  

AGREEMENT

NOW, THEREFORE, in consideration of the rents, covenants, agreements,
stipulations, and provisions contained herein to be paid, kept and performed and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties do hereby agree as follows:

1.  DESCRIPTION OF SUBLEASE PREMISES

   1.1  Premises and Sublease Premises.  The portion of the Premises hereby
sublet (the “Sublease Premises”) is comprised of an undifferentiated and
commingled fifty percent (50%) portion of the Premises demised under the Master
Lease.  Accordingly, as the Premises consists of approximately 8,376 rentable
square feet, the Sublease Premises shall consist of approximately 4,188 rentable
square feet.  

   1.2  Sublease of the Sublease Premises, and Acceptance of the Sublease
Premises.  Sublessor subleases the Sublease Premises to Sublessee, and Sublessee
subleases the Sublease Premises from Sublessor, as of the Commencement Date, on
terms and conditions of this Sublease.    Sublessee agrees to accept the
Sublease Premises in its present “AS IS” condition on the Commencement
Date.  Sublessor makes no representations as to the condition of the Sublease
Premises, the Premises or the Building, or the condition of any existing tenant
improvements.

1

--------------------------------------------------------------------------------





   1.3  Surrender of Sublease Premises.  Sublessee shall, at the end of the
Term, or upon sooner termination of this Sublease, promptly surrender the
Sublease Premises in good order and condition and in conformity with the
applicable provisions of this Sublease and the Master Lease, excepting only
reasonable wear and tear.   

2.  MASTER LEASE

   2.1  Assumption by Sublessee.  Sublessee acknowledges to Sublessor that it
has received and reviewed the Master Lease.  Sublessee expressly assumes all of
the responsibilities and obligations of Sublessor under the Master Lease as it
pertains to the Sublease Premises and any available common area except for the
obligation to pay rent to the Lessor.  

   2.2  Master Lease Controlling.  Except for Sublessor’s liability for its own
misconduct, breach or default (all of which are excluded from Sublessee’s rights
and obligations under this Sublease), all of the terms and conditions contained
in the Master Lease are incorporated herein by this reference as terms and
conditions of this Sublease and, along with all of the provisions of this
Sublease, shall be the complete terms and conditions of this
Sublease.  Sublessee agrees to perform, observe and be bound by all of the
promises, obligations, acknowledgments, terms and conditions of, by or
applicable to Sublessor under the Master Lease as the same relate to the
Sublease Premises, except as may otherwise be provided herein.  For purposes of
Sublessee’s obligations under the preceding sentence, each reference to "Tenant”
in the Master Lease shall mean Sublessee, each reference to “Landlord" in the
Master Lease shall mean Sublessor, and (unless context indicates otherwise) each
reference to “Premises” in the Master Lease shall mean the Sublease
Premises.  As between Sublessor and Sublessee, the terms of this Sublease shall
control over any conflicting terms of the Master Lease.

3.  TERM

3.1       Term.  The term of this Sublease (the “Term”) shall be on a
month-to-month basis from the Commencement Date to no later than March 31, 2009,
with the first month of the Term comprising a partial month if the Commencement
Date falls on a date other than the first day of a calendar month.  Sublessee
shall have no option to extend the Term, notwithstanding Sublessor’s rights
under Paragraph 23 of the Master Lease.  Sublessee shall provide Sublessor with
twenty (20) days’ advance written notice of its intent to terminate this
Sublease and vacate the Sublease Premises at any point during the Term.  

3.2       Holdover.  In the event that Sublessee remains in possession of the
Sublease Premises beyond the expiration date of the Term (or the date this
Sublease otherwise terminates) without the prior written consent of Sublessor
and Lessor, it is the intention of the parties and it is hereby agreed that a
tenancy at sufferance shall arise at a monthly rent equal to 150% of the Rent
due under this Sublease.  Sublessee shall indemnify and hold harmless Sublessor
from and against any and all liability, claims, demands, expenses, damages and
judgments incurred by Sublessor as a result of Sublessee wrongfully retaining
possession.

4.  RENT

Sublessee covenants and agrees to pay to Sublessor, in advance and without
deduction or set off, monthly rent during the Term in the amount of Five
Thousand, Eight Hundred Twenty-three and 63/100s Dollars ($5,823.63) (the "Base
Rent").  Base Rent for the first month or partial month, as the case may be, of
the Term  shall be paid to Sublessor in advance on or before the Commencement
Date, with any partial month prorated based on the number of days in such period
as compared to the actual number of days in the month.   Thereafter, Base Rent
shall be payable in advance on or before the first day of each month during the
Term.

2

--------------------------------------------------------------------------------





5.  TAXES AND OPERATING EXPENSES

In addition to the Base Rent payable hereunder, Sublessee shall pay or reimburse
Sublessor for fifty percent (50%) of all operating costs and expenses allocated
to the Tenant under the Master Lease that are incurred or attributable during
Sublessee's tenancy and/or possession.  Such reimbursements shall be made within
five (5) days after Sublessor gives Sublessee a copy of the related demand from
Lessor, or any invoice from a third-party utility or service provider.    

6.  PLACE AND NOTICE OF RENT PAYMENT

All Base Rent and any additional rent and other amounts due and payable to
Sublessor hereunder (collectively, “Rent”) shall be paid to Sublessor at its
address for notices stated in this Sublease or to such other address as
Sublessor specifies to Sublessee in writing for such purpose from time to
time.  If any Rent is not paid when due, Sublessee shall pay to Sublessor all
late charges to the extent the same would be payable for comparable
delinquencies under the Master Lease.

7.  USE

   7.1  Sublessee’s Use.  The Sublease Premises shall be used for Sublessee’s
general office use, and for no other use whatsoever.  In occupying and using the
Sublease Premises, Sublessee shall comply with all requirements under the Master
Lease that pertain to the Sublease Premises and all applicable laws and
regulations.  Sublessee acknowledges that neither Lessor nor Sublessor nor any
agent acting on their behalf has made any representation or warranty with
respect to the suitability of the Sublease Premises for the conduct of
Sublessee’s business.

   7.2  Parties’ Mutual Right of Entry.  Because the parties’ operations and use
of the Building, Premises and Sublease Premises will by agreement be
undifferentiated and commingled, each shall have access to the others’ work
areas as reasonably necessary to conduct their own businesses and to work
together, and both agree to act in good faith and with reasonable discretion
when in the other’s work areas.  Sublessor shall at all times and upon
reasonable notice have the right to show any part of the Building to other
prospective subtenants.  In the case of any emergency, either party may engage
in appropriate remedial action as needed throughout the Building.

   7.3  Signage.  Sublessee shall place no signage in or about the Building, nor
remove or alter any existing signage of Sublessor or Lessor.   

   7.4  Utilities and Services.  From and after the Commencement Date, Sublessor
shall maintain all utilities and services serving the Premises and Sublease
Premises in its name.  Sublessor shall control, maintain and make available to
Sublessee all such utilities and services, and Sublessee shall reimburse
Sublessor for fifty percent (50%) of all costs and expenses associated
therewith.  Such reimbursements shall be made within five (5) days after
Sublessor gives Sublessee a copy of the related demand from Lessor, or any
invoice from a third-party utility or service provider.  

8.  ALTERATIONS AND MODIFICATIONS

Sublessee shall make no alterations, additions or improvements in, on or about
the Sublease Premises, the Premises or the Building without Sublessor's and
Lessor's prior written consent, which may be withheld in the sole discretion of
either.  Any permitted alterations, additions or improvements by Sublessee shall
be made strictly in accordance with the Master Lease, in accordance with all
applicable statutes and ordinances, free of material defects, and on a lien-free
basis and at Sublessee's sole expense.  Sublessee shall require every contractor
it retains to effect any alterations, additions, or improvements in or about the
Sublease Premises to obtain and keep in full force and effect liability
insurance with at least $1,000,000 coverage, and which names Lessor and
Sublessor as additional named insureds against losses, damages and expenses
relating to any property damage or personal injury (including death) caused by
such contractor or any of its subcontractors, agents or employees.    At the end
of the Term or upon sooner termination of this Sublease, and in accordance with
Paragraph 8 of the Master Lease, Sublessee shall not remove any alterations,
additions or improvements that Sublessee has made to the Sublease Premises, and
the same shall become the property of Lessor without any obligation of either
Lessor or Sublessor to pay for the same.  Furthermore, if Lessor  requires
Sublessor to remove or restore any alterations, additions or improvements made
to the Sublease Premises by Sublessee during the Term of this Sublease,
Sublessee shall undertake and pay for such actions.

3

--------------------------------------------------------------------------------





9.  INSURANCE AND INDEMNITY

Sublessee shall obtain and keep in full force and effect the insurance required
of the Sublessor under the Master Lease and shall name Lessor and Sublessor as
additional insureds.  Concurrent with the mutual execution of this Sublease,
Sublessee shall furnish to Lessor and Sublessor a certificate or certificates of
insurance confirming that the required insurance is in full force and effect
with all premiums paid current.

10.  PERSONAL PROPERTY

Sublessee agrees to assume full risk and responsibility for its personal
property located at the Sublease Premises, the Premises and the Building, and
releases and shall hold Sublessor and Lessor harmless for damage to Sublessee’s
personal property sustained by fire, theft or other casualty loss except to the
extent caused by the gross negligence or willful misconduct of Sublessor or
Lessor or any of their employees.  Sublessee shall be solely responsible for
insuring its own property in the Sublease Premises.  Sublessor shall not be
responsible for loss or damage to the personal property of Sublessee, its
sublessees, employees, customers or invitees, in the absence of the negligent
act or willful misconduct of Sublessor, its agents, servants or employees.

11.  MUTUAL WAIVER OF SUBROGATION

Whether loss or damage is due to the negligence of Lessor, Sublessor or
Sublessee, or their agents or employees, or any other cause, Sublessor and
Sublessee do each hereby mutually release and relieve Lessor and the other,
their agents or employees, from responsibility for, and waive their entire claim
of recovery for:  (i) any loss or damage to the real or personal property of
either party located anywhere in the Sublease Premises, including the
improvements of the Sublease Premises, arising out of or incident to the
occurrence of any of the perils which under the Master Lease or this Sublease
are covered, or are required to be covered, by the parties’ respective property
and related insurance policies; and (ii) any loss resulting from business
interruption at the Sublease Premises or loss of rental income from the
improvements of the Sublease Premises, arising out of or incident to the
occurrence of any of the perils covered by any business interruption insurance
policy, or by any loss of rental income insurance policy, which may be held by
Lessor, Sublessor or Sublessee.  Each party shall cause its insurance carriers
to consent to the foregoing waiver of rights of subrogation against the other
parties.  The releases and waivers contained in this Section shall be
inapplicable if said releases and waivers have the effect, but only to the
extent said releases and waivers would have the effect, of invalidating any
insurance coverage of the parties hereto.

4

--------------------------------------------------------------------------------





12.  INDEMNITY

Each party shall indemnify, hold harmless and defend the other party from all
third-party claims (including any court costs, damages, liabilities, and
reasonable and necessary attorney fees incurred by the indemnified party) based
upon the indemnifying party’s default under this Sublease or the Master Lease,
or as the result of any act or failure to act by the indemnifying party, its
agents, employees, customers, invitees, licensees, successors, heirs or assigns
with regard to the Sublease Premises as provided in this Sublease or the Master
Lease as incorporated herein.  Each party also agrees to indemnify, defend and
hold harmless the other party from all claims, costs, damages, liabilities and
loss incurred by the other party as a result of the indemnifying party’s use of
toxic or hazardous materials, pollutants, contaminants or hazardous wastes on or
about the Sublease Premises.

13.  CONDEMNATION, DESTRUCTION OR DAMAGE TO THE PREMISES OR THE SUBLEASE
PREMISES THEREIN

In the event the Premises or any part thereof (other than the Sublease Premises)
are, at any time prior to or during the Term of this Sublease, condemned,
damaged by fire or other casualty, this Sublease shall remain in full force and
effect unless and until the Master Lease is canceled by Lessor or Sublessor.  If
either the Master Lease is canceled for such cause or the Sublease Premises is
rendered untenantable, Sublessee’s obligations hereunder shall abate as of the
effective date thereof.  Otherwise, such obligations shall abate only to the
actual monetary extent and for the duration that Sublessor’s obligations for the
Premises are reduced in accordance with the terms of the Master
Lease.  Untenantability shall be determined by reference to the reasonable
usability of the Sublease Premises for the permitted use of the Sublease and not
to the extent of actual physical damage.  If the damage or condemnation to any
part of the Premises other than the Sublease Premises does not result in the
cancellation of the Master Lease, Sublessee shall have no termination right
under this Section and Sublessee shall not have the right to compel Sublessor to
continue or cancel the Master Lease.

14.  SUBLEASING OR ASSIGNMENT

          Sublessee shall have no right to transfer or assign this sublease or
further sublease the Sublease Premises absent the prior written consent of
Sublessor and Master Lessor.

15.  SUBLESSEE’S DEFAULT

The occurrence of any one or more of the following events shall constitute an
event of default under this Sublease by Sublessee:

  15.1  Monetary.  The failure by Sublessee to make any payment of Rent or any
other payment required to be made by it hereunder on the date due where such
failure shall continue for a period of ten  (10) days after written notice of
default from Sublessor to Sublessee.

  15.2  Performance.  The failure by Sublessee to observe or perform any of the
covenants, conditions or provisions of this Sublease other than as described in
the immediately preceding Section and/or the failure by Sublessee to observe or
perform any of the covenants, conditions or provisions of the Master Lease to
which Sublessee has agreed to be bound pursuant to the terms of this Sublease,
where such failure shall continue for a period of fifteen (15) days after
written notice thereof from Sublessor to Sublessee and such additional time, if
any, as is reasonably necessary to cure such default if such default is of such
a nature that it cannot reasonably be cured within fifteen (15) days, provided
that Sublessee commences such cure within that period and diligently prosecutes
it to completion in good faith and with due diligence and provided that such
cure is completed within sixty (60) days from the date of such notice from
Sublessor.

5

--------------------------------------------------------------------------------





  15.3  Financial Condition.  The making by Sublessee of any general arrangement
or assignment for the benefit of creditors; Sublessee becomes a “debtor” as
defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the case
of a petition filed against Sublessee, the same be dismissed within thirty (30)
days); the appointment of a trustee or receiver to take possession of all or
substantially all of Sublessee’s assets or of Sublessee’s interest in this
Sublease, where possession is not restored to Sublessee within thirty (30) days;
or the attachment, execution or other judicial seizure of all or substantially
all of Sublessee’s assets or of Sublessee’s interest in this Sublease, where
such seizure is not discharged within thirty (30) days.

  15.4  Abandonment.  The abandonment of the Sublease Premises if Sublessee
fails to timely pay Rent by the date it is due.  

16.  REMEDIES

          In the event of any default under or breach of this Sublease by
Sublessee, Sublessor shall have all of the remedies provided for Lessor under
the Master Lease in the event of a default by Sublessor thereunder and the same
are fully incorporated herein by this reference, with Sublessor being the
Lessor, Sublessee the Tenant, and this Sublease the Master Lease, as such terms
are therein employed.  No act by Sublessor other than giving written notice to
Sublessee shall terminate this Sublease.  No remedy or election hereunder shall
be deemed exclusive, but shall, whenever possible, be cumulative with all other
remedies at law or in equity.

17.  NOTICES

  17.1  Under Sublease.  All notices given under this Sublease shall be in
writing and delivered to all the parties either in person, by facsimile
transmission, or by registered or certified mail with postage prepaid.  Notices
delivered in person or by facsimile transmission shall be deemed effective upon
confirmed delivery, and all mailed notices shall be deemed received two (2) days
after the postmark affixed on the envelope by the United States Post
Office.  All notices shall be delivered to the parties at the following
addresses, or at such other address as a party may from time to time designate
in writing:

To Sublessor: Lion, Inc. 2801 Hollycroft Street Gig Harbor, Washington 98335
Attn: Steve Thomson   Fax No.: 253-858-8956   To Sublessee: Beanstalk Networks
Acquisition LLC 314 Clematis Street, Suite 200 West Palm Beach, Florida 33401
Attn: James P. Kelly   Fax No.: 561- 650-8106

  17.2  Under Master Lease.  Sublessee shall promptly provide Sublessor with a
true and complete copy of all notices received from Lessor regarding the
Premises, the Master Lease or this Sublease.

6

--------------------------------------------------------------------------------





18.  MISCELLANEOUS

  18.1  Lessor’s Consent Required.  This Sublease shall have no force or effect
and the parties shall have no obligation under this Sublease until the parties
have received the attached Lessor’s Consent signed by Lessor or other
acknowledgement of Lessor’s written consent to this Sublease in a form
reasonably acceptable to Sublessor and Sublessee.

  18.2  Brokers.  Sublessor and Sublessee acknowledge that no broker or agent
has been authorized to make any representation with respect to the Sublease
Premises or in connection with this Sublease.  Each party to this Sublease shall
pay any commission in connection therewith to which it has agreed in any written
agreement in effect as of the Commencement Date, and each party shall defend and
indemnify the other party hereto from and against any claims for any payment,
commission or reimbursement for which such indemnifying party is so responsible.

  18.3  Controlling Law; Venue.  This Sublease will be construed and enforced in
accordance with the laws of the State of Washington and the venue of any action
to interpret or enforce the provisions of this Sublease shall be laid in the
county in which the Premises are located.

  18.4  Authority.  Sublessee and Sublessor, and the persons executing this
Sublease on behalf of Sublessee and Sublessor each represent and warrant that
the individuals executing this Sublease are duly authorized to execute and
deliver this Sublease on behalf of the party for whom they are signing.

  18.5  Further Documents.  Each party agrees to execute and deliver to the
other all instruments which may reasonably be required to carry out all terms
and provisions of this Sublease.

  18.6  Recording.  Neither this Sublease, nor any memorandum of this Sublease
shall be recorded.

  18.7  Estoppel Certificates.  Sublessee agrees to provide all estoppel
certificates that may be required of Sublessor upon request of Lessor pursuant
to the Master Lease, and to do so within the time frame required by Lessor.

  18.8  Recovery of Costs and Fees.  If either party shall bring any action or
arbitration to enforce any of its rights under this Sublease or for any relief
against the other party with regard to the matters contained in this Sublease or
if either party incurs any legal or professional fees whatsoever (including but
not limited to those of appraiser’s accountant’s or any payments to collection
agents) to enforce this Sublease with or without litigation or arbitration, all
reasonable costs and expenses, including without limitation reasonable
attorneys’ and professional fees of the prevailing party, shall be paid by the
losing party.

  18.9  Binding Effect.  Subject to the applicable restrictions of this Sublease
and the Master Lease, this Sublease shall be binding upon the successors and
permitted assigns of Sublessor and Sublessee.

  18.10  Legal Relationship of the Parties.  This Sublease shall not be
interpreted or construed as establishing a partnership or joint venture between
Sublessor and Sublessee, and neither party shall be liable for the debts or
obligations of the other except as expressly agreed to herein.

7

--------------------------------------------------------------------------------





18.11  Waivers.  No waiver shall arise or result from any act or omission by any
party to this Sublease except when made in writing signed by such party.

 18.12  Time of Performance.  Time is of the essence in each provision of this
Sublease.

 18.13  Survival.  All representations, warranties and indemnities contained in
this Sublease shall survive termination of the Master Lease and the Sublease.

 18.14  Validity.  If a court of competent jurisdiction determines that any
portion of this Sublease is invalid or unenforceable, that determination shall
not affect the validity or enforceability of the remaining provisions of this
Sublease, so long as the primary purpose of this Sublease is not materially
impaired.

 18.15  Entire Agreement; Amendments.  This Sublease embodies all of the
agreements between the parties with respect to the Sublease Premises, and no
oral agreements, prior correspondence or other prior writings shall be held to
vary the provisions hereof.  Any subsequent changes or modifications shall
become effective only by a written instrument duly executed by Sublessee and
Sublessor after the date of this Sublease.

 18.16  Execution in Counterparts.  This Sublease may be executed in two (2) or
more counterparts, all of which shall constitute but one and the same Sublease.

IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
Commencement Date.

"Sublessor" "Sublessee"   LION, INC., BEANSTALK NETWORKS a Washington
corporation ACQUISITION LLC, a Florida limited liability company    
By:______________________________ By:________________________________
Name:___________________________ Name:_____________________________
Its:______________________________ Its:________________________________

8

--------------------------------------------------------------------------------





LESSOR'S CONSENT

          Clark, Banks & Peacock, dba Pacific Alpine, a Washington general
partnership (the "Lessor"), the Lessor under the Master Lease defined in the
foregoing Sublease (the "Sublease"), hereby consents to the subletting of
a  portion of the Premises under the terms set forth in the Sublease.  However,
by this consent, Lessor does not approve or disapprove the Sublease, and neither
the execution of this Sublease nor any actions taken pursuant to the provisions
thereof shall be deemed or construed to modify the Master Lease.  It is
understood that Lion, Inc., remains liable for its obligations under the Master
Lease.  This consent shall not be deemed to increase the obligations or
liabilities of the Master Lease, nor shall it be deemed as consent to any other
or further subletting.

Dated: ____________________, 2008 "Lessor"   CLARK, BANKS & PEACOCK, a
Washington general partnership   By_____________________________
Name:_____________________________ Its: _______________________________

9

--------------------------------------------------------------------------------





Exhibit A

Master Lease to be Attached











10

